
	
		I
		111th CONGRESS
		2d Session
		H. R. 5931
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Ms. Matsui (for
			 herself, Mr. Inslee, and
			 Ms. Giffords) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the American Recovery and Reinvestment Act of
		  2009 and the Internal Revenue Code of 1986 to provide incentives for the
		  development of solar energy.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Energy Incentive
			 Act.
		2.Extension of
			 grants for specified energy property in lieu of tax credits
			(a)In
			 GeneralSubsection (a) of section 1603 of division B of the
			 American Recovery and Reinvestment Act of 2009 is amended—
				(1)in paragraph (1),
			 by striking 2009 or 2010 and inserting 2009, 2010, 2011,
			 or 2012, and
				(2)in paragraph
			 (2)—
					(A)by striking
			 after 2010 and inserting after 2012, and
					(B)by striking
			 2009 or 2010 and inserting 2009, 2010, 2011, or
			 2012.
					(b)Conforming
			 AmendmentSubsection (j) of section 1603 of division B of such
			 Act is amended by striking 2011 and inserting
			 2013.
			3.Expansion of
			 grants for specified energy property in lieu of tax credits
			(a)Grants allowed
			 for certain governmental units and cooperative electric companies
				(1)In
			 generalSubsection (g) of section 1603 of division B of the
			 American Recovery and Reinvestment Act of 2009 is amended—
					(A)in paragraph (1),
			 by inserting other than a governmental unit which is a State utility
			 with a service obligation (as such terms are defined in section 217 of the
			 Federal Power Act, as in effect on the date of the enactment of this
			 paragraph), after thereof),,
					(B)in paragraph (2),
			 by inserting other than a mutual or cooperative electric company
			 described in section 50(c)(12) of such Code after such
			 Code, and
					(C)by striking
			 paragraph (3) and redesignating paragraph (4) as paragraph (3).
					(2)Conforming
			 amendmentParagraph (3) of section 1603(g) of division B of such
			 Act, as redesignated by paragraph (1)(C), is amended by striking
			 paragraph (1), (2), or (3) and inserting paragraph (1) or
			 (2).
				(b)No grants for
			 portion of property financed with CREBs or tax-Exempt
			 bondsSection 1603 of division B of such Act, as amended by
			 section 2, is amended by redesignating subsections (h), (i), and (j) as
			 subsections (i), (j), and (k), respectively, and by inserting after subsection
			 (g) the following new subsection:
				
					(h)Special rule for
				bond financed propertyThe amount of any grant under this section
				with respect to any specified energy property shall not exceed an amount equal
				to—
						(1)the basis of such
				property, over
						(2)the portion of the
				basis of such property which is allocable to proceeds of any bond which is
				designated as a new clean renewable energy bond under section 54C of such Code
				or any bond the interest on which is exempt from tax under section 103 of such
				Code.
						.
			(c)Treatment of
			 grants for cooperative electric companiesParagraph (12) of
			 section 501(c) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
				
					(I)In the case of a mutual or cooperative
				electric company described in this paragraph or an organization described in
				section 1381(a)(2)(C), subparagraph (A) shall be applied without taking into
				account any grant received under section 1603 of division B of the American
				Recovery and Reinvestment Act of
				2009.
					.
			(d)Effective
			 DateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			4.Credit for
			 qualified solar manufacturing project property
			(a)In
			 GeneralSubparagraph (A) of section 48(a)(3) of the Internal
			 Revenue Code of 1986 is amended by striking or at the end of
			 clause (vi), by inserting or at the end of clause (vii), and by
			 inserting after clause (vii) the following new clause:
				
					(viii)qualified solar
				manufacturing project
				property,
					.
			(b)Credit
			 PercentageSubclause (II) of section 48(a)(2)(A)(i) of such Code
			 is amended by striking paragraph (3)(A)(i) and inserting
			 clause (i) or (viii) of paragraph (3)(A).
			(c)Qualified Solar
			 Manufacturing PropertySection 48(c) of such Code is amended by
			 adding at the end the following new paragraph:
				
					(5)Qualified solar
				manufacturing project propertyThe term qualified solar
				manufacturing project property means any tangible personal property (not
				including a building or its structural components) purchased to re-equip,
				expand, or establish a manufacturing facility for the production of property
				described in subsection (a)(3)(A)(i), but only if such property is used as an
				integral part of the production process. Such term shall not include any
				property if such property has been certified for a credit under section
				48C.
					.
			(d)Property
			 Eligible for GrantSubsection (d) of section 1603 of division B
			 of the American Recovery and Reinvestment Act of 2009 is amended by inserting
			 after paragraph (8) the following new paragraph:
				
					(9)Qualified solar
				manufacturing project propertyAny qualified solar manufacturing
				project property (as defined in section 48(c)(5) of such
				Code).
					.
			(e)Effective
			 Date
				(1)In
			 generalThe amendments made by subsections (a), (b), and (c)
			 shall apply to periods after the date of the enactment of this Act, under rules
			 similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as
			 in effect on the day before the date of the enactment of the Revenue
			 Reconciliation Act of 1990).
				(2)GrantsThe
			 amendment made by subsection (d) shall apply to property placed in service
			 after the date of the enactment of this Act.
				5.Credit for high
			 solarity disturbed private land consolidation
			(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					45S.High solarity
				disturbed private land consolidation credit
						(a)In
				GeneralFor purposes of
				section 38, the high solarity disturbed private land consolidation credit for
				any taxable year is an amount equal to 30 percent of any amounts paid during
				the taxable year to purchase more than 2 sections of contiguous high solarity
				disturbed private land for the purpose of consolidating the lands into a
				contiguous block suitable for the production of solar energy for use in a trade
				or business.
						(b)High Solarity
				Disturbed Private LandThe term high solarity disturbed
				private land means real property which—
							(1)is located in the
				United States,
							(2)was acquired in
				units that averaged less than 100 contiguous acres from any private
				person,
							(3)is in a location
				identified on the July 2007 Concentrating Solar Power Resources Maps published
				by the National Renewable Energy Laboratory as—
								(A)having a solar
				resource of 7 kwh per square meter per year or higher, at 3 percent or less
				grade, and
								(B)outside of a
				sensitive environmental or urban area,
								(4)was previously
				disturbed either by residential or retail development, agriculture, industrial
				use, mining, or other mechanical disturbance, and
							(5)will be primarily
				used for generating solar electricity from property which is described in
				section 48(a)(3)(A)(i) within 5 years of the date of purchase.
							(c)Reduction in
				BasisIf a credit is determined under this section with respect
				to any property by reason of expenditures described in subsection (a), the
				basis of such property shall be reduced by the amount of the credit so
				determined.
						(d)Property Used by
				Tax-Exempt PersonsFor purposes of this section, rules similar to
				the rules of paragraphs (3) and (4) of section 50(b) shall apply.
						(e)Recapture in
				Case of DispositionThe Secretary shall provide for the recapture
				of the amount of any credit allowed under this section if the property is not
				used for the production of solar energy in a trade or business within 5 years
				of the date of
				purchase.
						.
			(b)Credit Allowed
			 as Business CreditSection 38(b) of such Code is amended by
			 striking plus at the end of paragraph (35), by striking the
			 period at the end of paragraph (36) and inserting , plus, and by
			 adding at the end the following new paragraph:
				
					(37)the high solarity
				disturbed private land consolidation credit determined under section
				45S(a).
					.
			(c)Basis
			 AdjustmentSection 1016(a) of such Code is amended by striking
			 and at the end of paragraph (36), by striking the period at the
			 end of paragraph (37) and inserting , and, and by adding at the
			 end the following:
				
					(38)in the case of a
				facility with respect to which a credit was allowed under section 45S, to the
				extent provided in section
				45S(c).
					.
			(d)Clerical
			 AmendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 item:
				
					
						Sec. 45S. High solarity disturbed private
				land consolidation
				credit.
					
					.
			(e)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			6.Energy credit
			 allowed for water heaters in pools located on commercial property
			(a)In
			 GeneralSection 48(a)(3)(A)(i) of the Internal Revenue Code of
			 1986 is amended by inserting located at a single family
			 residence after swimming pool.
			(b)Effective
			 DateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
